Citation Nr: 1702982	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic right foot pain and gout, claimed as due to arthrocentesis of the right knee performed by VA in February 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing is of record.


FINDING OF FACT

The competent, probative evidence of record does not demonstrate the existence of an additional disability as a result of hospital care or medical or surgical treatment furnished by VA in connection with the Veteran's February 2009 arthrocentesis of the right knee.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for chronic right foot pain and gout as a result of VA medical treatment in connection with the Veteran's February 2009 arthrocentesis of the right knee have not been met. 38 U.S.C.A. § 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a July 2010 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA treatment records, and Social Security Administration (SSA) records. No additional records have been identified for VA to obtain. Additionally, the Veteran underwent relevant VA examination in March 2011, and an addendum opinion was obtained in July 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions proffered. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was also afforded a videoconference hearing before the undersigned VLJ during which the Veteran and his representative presented oral arguments in support of this claim. Per the provisions of 38 C.F.R. § 3.103 (c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and asked the Veteran specific questions concerning his current disability and any nexus to his February 2009 VA procedure. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was most recently remanded by the Board in April 2014. At that time, the RO was instructed to obtain an addendum opinion to the Veteran's March 2011 VA examination; readjudicate the claim on appeal; and issue a Supplemental Statement of the Case (SSOC) if the benefit sought remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, an addendum opinion was obtained in July 2014, and subsequent SSOCs were issued in December 2014 and January 2015. 

As such, the Board finds that there has been substantial compliance with its April 2014 remand directives. 


Legal Criteria and Analysis

The Board will now review the merits of the Veteran's claim.

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected. In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151. If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the veteran, the claim for compensation under 38 U.S.C.A. § 1151  must be denied.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b) (2016). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2016). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2016). An additional disability or death caused by the veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination. 38 C.F.R. § 3.361(c)(3) (2016).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. 38 C.F.R. § 3.361(d)(1) (2016).

The Veteran is now pursuing a claim for § 1151 benefits by contending that he developed chronic right foot pain and gout following a right knee arthrocentesis conducted by VA in February 2009. 

At the outset, the Board rejects the Veteran's contention that he developed gout as an additional disability following the February 2009 treatment. VA treatment records indicate that on February 2, 2009, the Veteran presented at the Charleston VA medical center (VAMC) with right knee pain. X-rays taken at that time revealed a large effusion. As a result, the Veteran's right knee was aspirated, and he was diagnosed with acute gout. In a July 2014 VA addendum opinion, the Veteran's ongoing diagnosis of gout was confirmed. Accordingly, the evidence of record clearly establishes that the Veteran's current gout not only existed at the time of the February 2009 VA treatment, but is the reason such treatment was necessary. As such, the Veteran's gout does not stand as the additional disability required for entitlement to § 1151 benefits.

Nevertheless, the record contains sufficient evidence of an additional disability that did not exist at the time of the February 2009 treatment. During a March 2011 VA examination, the Veteran was diagnosed with degenerative disease of the right foot, plantar fasciitis of the right foot, and calcaneal spur of the right foot. The record reflects that the Veteran was not diagnosed with these disabilities at any time prior to the February 2009 treatment. Accordingly, there is competent evidence of additional disability following the Veteran's February 2009 treatment.   

Additionally, the record reflects that the February 2009 treatment was proffered by the Charleston VAMC, such that the Veteran was in receipt of VA care in connection with this procedure. As such, the question remaining for consideration is whether the proximate cause of the additional disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or that the proximate cause of the additional disability was an event not reasonably foreseeable. In making such a determination, the Board turns to the competent evidence of record. To that end, there are two nexus opinions for review. 

First, the Veteran's March 2011 VA examiner articulated that there were no clinical or objective findings to substantiate the contention that the Veteran's chronic right foot pain was the direct result of the procedure to his right leg. In doing so, the examiner noted that the Veteran did not present with evidence of cellulitis, but demonstrated tenderness of the plantar fascia aspect and degenerative disease of the foot on radiologic imaging. Plantar fasciitis and degenerative diseases are not known complications of cyst drainage. Instead, plantar fasciitis is an inflammation of the plantar fascia tendon, which can be caused by overuse and inflammation and which is not a complication of cyst drainage. Additionally, degenerative disease is caused by wear and tear over time, and is not caused by cyst drainage. As such, the examiner concluded that the claimed disability was not caused by or worsened as a result of the Veteran's February 2009 VA treatment; that no additional disability resulted from the carelessness, negligence, lack of skill or similar incidence of fault on the part of the attending VA personnel; that no additional disability resulted from an event that could not have been reasonably foreseeable by a reasonable healthcare provider; and that there was no failure on the part of VA to timely diagnose and/or properly treated the claimed disabilities that allowed said disabilities to continue to progress. 

A negative nexus opinion was similarly asserted in a July 2014 VA addendum opinion. At that time, the VA examiner noted the Veteran's relevant medical history as follows: a sprain to the right foot approximately 25 years prior; aspiration of the knee for gout on February 2, 2009; a culture of the knee aspirate showing rare staph aureus and negative blood cultures dated February 5, 2009 and February 9, 2009; treatment for a ruptured Baker's cyst on March 11, 2009; reports of chronic right foot pain since that time; and a current diagnosis of gout. The examiner then asserted the medical opinion that it was less likely than not that the Veteran's chronic right foot pain or gout was caused by VA hospitalization, medical or surgical treatment, or lack thereof, on February 2, 2009. In doing so, the examiner noted there was no medical evidence to support such a claim. Further, the examiner indicated that the Veteran's sprain of the foot approximately 25 years ago would not lead to osteoarthritis. Degenerative arthritis is a condition unrelated to gout, in that it is caused by the slow degeneration of the joint and not by an elevated uric acid which can cause gout or gouty arthritis. Further, the Veteran has not been diagnosed with gouty arthritis, which is an entirely different entity. The July 2014 examiner additionally noted that elevated uric acid or uric acid crystals do not cause plantar fasciitis or calcaneal spurs. Instead, plantar fasciitis is an inflammation of the soft tissue of the plantar surface of the foot, and calcaneal spurs are caused by calcium deposition as seen in degenerative arthritis. 

The Board affords significant probative value to the March 2011 and July 2014 examiners' opinions. To that end, the examiners undertook exhaustive reviews of the Veteran's entire medical history, properly accounted for the full realm of symptoms experienced by the Veteran since his February 2009 procedure, and engaged an informed analysis regarding the etiology of the Veteran's chronic right foot pain and additional disabilities. As such, the Board affords significant probative value to the examiners' conclusions that the Veteran's current additional disabilities are unrelated to the February 2009 procedure. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

In undertaking its analysis, the Board does not disregard the Veteran's repeated assertions that he has suffered from chronic right foot pain since the February 2009 right knee aspiration. A veteran is competent to report that which he perceives through his senses, including the existence of pain. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess the etiology of his chronic right foot pain or the additional disabilities. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (noting where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Board finds the Veteran's testimony regarding symptomatology to be competent, but defers to the VA examiners' assessments regarding etiology.

In doing so, the Board finds that the Veteran's chronic right foot pain is less likely than not related to his February 2009 right knee aspiration. Instead, the most competent and probative evidence of record establishes that the Veteran's ongoing foot pain is likely due to degenerative disease, plantar fasciitis, and calcaneal spur of the right foot. As said disabilities are not etiologically related to the Veteran's February 2009 VA knee aspiration, further analysis into any alleged carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA is hereby rendered moot.  

Therefore, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic right foot pain and gout is not warranted. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).











ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic right foot pain and gout as a result of VA medical treatment, including February 2009 right knee arthrocentesis, is denied. 





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


